364 U.S. 517 (1960)
ALLRED ET AL.
v.
HEATON ET AL.
No. 518.
Supreme Court of United States.
Decided December 19, 1960.
APPEAL FROM THE COURT OF CIVIL APPEALS OF TEXAS, TENTH SUPREME JUDICIAL DISTRICT.
John M. Barron for appellants.
Will Wilson, Attorney General of Texas, Leonard Passmore, First Assistant Attorney General, and John Reeves, Assistant Attorney General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for certiorari, certiorari is denied.
MR. JUSTICE DOUGLAS is of the opinion that further consideration of the question of jurisdiction should be postponed to the hearing of the case on the merits.